State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 23, 2016                     521889
________________________________

In the Matter of TONY WILLIAMS,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
DONALD VENETTOZZI, as Acting
   Director of Special Housing
   and Inmate Disciplinary
   Programs,
                    Respondent.
________________________________


Calendar Date:   May 3, 2016

Before:   Peters, P.J., Garry, Lynch, Devine and Aarons, JJ.

                               __________


     Tony Williams, Auburn, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                               __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision finding petitioner guilty of violating a
prison disciplinary rule.

      Petitioner commenced this CPLR article 78 proceeding
challenging a prison disciplinary determination. The Attorney
General has advised this Court that the determination has been
administratively reversed, all references thereto have been
expunged from petitioner's institutional record and the mandatory
$5 surcharge has been refunded to petitioner's inmate account.
In view of this, petitioner has received all of the relief to
which he is entitled and the petition must be dismissed as moot
                              -2-                  521889

(see Matter of Vail v Bedard, 136 AD3d 1096 [2016]; Matter of
Kagan v Lewin, 134 AD3d 1386 [2015]).

     Peters, P.J., Garry, Lynch, Devine and Aarons, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court